Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
The prior art does not show:
Claim 1: A landscape paver including: 
(a) a PV panel having a panel first surface and a panel second surface with the panel first surface and the panel second surface bounded by a panel peripheral edge, the PV panel being operable to provide electrical power in response to operating light incident on the panel first surface; 
(b) a rigid frame extending along the panel peripheral edge and having a frame inside surface and a frame outside surface, the frame inside surface together with the panel second surface defining a base volume and the frame outside surface facing away from the base volume; 
(c) a molded base material located in the base volume, the molded base material including a base material backing surface and a base material lateral surface, the base material backing surface being molded against at least a portion of the panel second surface so that at least a portion of the base material backing surface is shaped by contact with the panel second surface and the base material lateral surface being molded against at least a portion of the frame inside surface so that at least a portion of the base material lateral surface is shaped by contact with the frame inside surface; and 
(d) a paver cover material extending over the panel first surface, the paver cover material being light-transmissive at least in portions extending over one or more areas of the panel first surface.
Claim 13: A landscape paver including:
(a) a PV panel having a panel first surface and a panel second surface with the panel first surface and the panel second surface bounded by a panel peripheral edge, the PV panel being operable to provide electrical power in response to operating light incident on the panel first surface; 

(c) a base material located in the base volume, the base material including a base material backing surface and a base material lateral surface, the base material backing surface being molded against at least a portion of the panel second surface so that at least a portion of the base material backing surface is shaped by contact with the panel second surface and the base material lateral surface being molded against at least a portion of the frame inside surface so that at least a portion of the base material lateral surface is shaped by contact with the frame inside surface; and 
(d) a paver cover material extending over the panel first surface, the paver cover material being light-transmissive at least in portions extending over one or more areas of the panel first surface.
Claim 17: A landscape paver installation including: 
(a) a paver supporting bed; 
(b) two or more landscape pavers supported on the paver supporting bed; and 
(c) wherein a first landscape paver of the two or more landscape pavers includes, 
	(i) a PV panel having a panel first surface and a panel second surface with the panel first surface and the panel second surface bounded by a panel peripheral edge, the PV panel being operable to provide electrical power in response to operating light incident on the panel first surface and being supported on the paver supporting bed with the panel first surface facing upwardly; 
	(ii) a frame extending along the panel peripheral edge and having a frame inside 21 surface and a frame outside surface, the frame inside surface together with the panel 1 second surface defining a base volume and the frame outside surface facing away from the base volume; 
	(iii) a base material located in the base volume, the base material including a base material backing surface and a base material lateral surface, the base material backing surface being 
	(iv) a paver cover material extending over the panel first surface, the paver cover material being light-transmissive at least in portions extending over one or more areas of the panel first surface.

With respect to the limitation “molded against”, it requires the molded base material to directly contact the panel second surface.  Additionally, as argued by Applicant in a telephone conversation, “molded against” provides a mechanical interlock since the molded base material in plastic state would interlock with the panel.  Precast is different since it would not provide that mechanical interlock.  Beltran Albarran et al. (US 2015/0121780 A1) shows a reinforced cement block that is attached with double-sided adhesive tape.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE J CHU whose telephone number is (571)272-7819.  The examiner can normally be reached on M-F generally 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/KATHERINE J CHU/Examiner, Art Unit 3671